DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       MASSILLON LHERISSON,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D16-1460

                           [November 2, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No.
2010CF002071BXX.

   Antony P. Ryan, Regional Counsel, West Palm Beach and Dan
Hallenberg, Special Assistant Regional Counsel, Fort Lauderdale, Office of
Criminal Conflict And Civil Regional Counsel, Fourth District, for
appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.